Citation Nr: 1744753	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  10-44 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, including secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the record.

In June 2014 and October 2016, the Board remanded this matter for additional development.   

The issues of entitlement to service connection for left knee, right Achilles, and bilateral hip disabilities are the subject of a pending Board hearing request, and will be addressed by a separate Board decision at the appropriate time, as necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a low back disability.  He attributes this condition to an inservice injury to his lumbar spine.  Alternatively, he contends that this condition was aggravated by his service-connected right knee disability.

Unfortunately, additional opinions are required to properly adjudicate the Veteran's claim herein.  In this regard, the VA examiner in December 2016 noted that no service treatment records "were found or tabbed showing complaint of or treatment for a chronic back condition in service."  However, a careful review of the Veteran's claims file reveals treatment for low back strain on December 14, 1991.  Additionally, the examiner in October 2014 did not address the October 2008 private medical opinion by orthopedic physician Dr. Stchur, stating that the Veteran's walking in a very poor posture contributed to his back pain and he 
did not have any problems with his back until his knee started giving him a hard time.  Accordingly, an addendum opinion is needed.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed back disability.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records. If any requested records are unavailable, the Veteran should be notified of such. 

2.  Return the claims file the examiner who conducted the December 2016 VA spine examination, if available, to obtain an addendum opinion.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability is etiologically related to his active service, including his 
low back strain incurred on December 14, 1991 (in VBMS-STR received 08/06/2014).  The examiner should explain why or why not. 

b.  If not related to service, is it at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability was caused by or permanently worsened beyond normal progression (as opposed to a temporary exacerbation of symptoms) by his service-connected right knee disability, to include as a result       of gait disturbance (first noted in September 1994). In making this determination, the examiner should consider the October 2008 private medical opinion from Dr. Stchur.

If the low back disability is permanently worsened beyond normal progression (aggravated), then the examiner should quantify the degree of aggravation,     if possible.  A complete rationale for all opinions expressed should be provided.

2.  After undertaking the above development and any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied issue a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




